Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 11/22/2022.
Claims 1-30 are pending.
 
Response to Argument
Applicant’s arguments, see page 10, filled on 11/22/2022, with respect to claim objection has been fully considered and is persuasive. The claim objection has been withdrawn.
Applicant’s arguments, see pages 10-11, filled on 11/22/2022 with respect to 35 U.S.C. §102 rejection of claims 1-3 and 16 have been fully considered but not persuasive.

Regarding claim 1, applicant argues that “ During the interview, the Examiner argued that the random access occasion (RO) of Ly reads on the SSB transmission schedule of the present claims. However, Ly itself distinguishes the RO from an SSB transmission. For example, as shown in FIG. 6 above, the SSB 618 is shown separately from the RO 620. Further, in paragraph [0030] Ly describes: "in NR, an access point can transmit SSBs to facilitate discovery of the access point and/or determining beams to use for transmitting communications to and/or receiving communications from the access point. In an aspect, a SSB can include a synchronization signal (SS), such as a primary synchronization signal (PSS), secondary synchronization signal (SSS), etc., and/or a physical broadcast channel (PBCH) and/or related communications. Ly separately discloses an RO in paragraph [0025] "random access occasions (ROs) for transmitting random access messages (e.g., on an uplink from the UE to the access point)." As a result of Ly distinguishing SSB transmissions from ROs, it is improper to equate RO of Ly with the recited SSB transmission schedule.
For at least the reasons given above, Ly fails to teach, suggest, or disclose all of the particular features recited in independent claim 1, and analogously in independent claims 11, 23, and 27” on page 11.
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. Examiner recognizes that the RO 620 and SSB 618 transmissions are distinguished from each other. During the interview, dated 9/01/2022, Examiner must had mistakenly admitted  that the RO 620 read on the SSB transmission schedule of the present claims. After reviewing the mapping, Examiner is acknowledging the citing of RO 620 to equate to a SSB transmission schedule is a miss-typo. According to Fig. 6 and Paragraph 84 of Ly, SSB 618 is actually read on SSB transmission schedule of the present claims. 
Below in Ly is presenting Fig. 6 and Paragraph 84:

    PNG
    media_image1.png
    336
    383
    media_image1.png
    Greyscale

[0084] FIG. 6 illustrates aspects of a time division for SSB and RO communications. In FIG. 6, a time division 600 is shown for sub-band FD communications, including a downlink frequency portion 604 and an uplink frequency portion 606 separated by a guard band 608. Another time division 602 is shown for IBFD communications, including a downlink frequency portion 610 and an overlapping uplink frequency portion 612 (which is shown as fully overlapping the downlink frequency portion 610 but could be partially overlapping in frequency and/or time for IBFD communications). In time division 600, a SSB 614 can be transmitted in the downlink frequency portion 604 and a RO 616 can be configured for possible transmission of a random access preamble during the RO 616 (and/or concurrently with the SSB 614 transmission). Similarly, in time division 602, a SSB 618 can be transmitted in the downlink frequency portion 610 and a RO 620 can be configured for possible transmission of a random access preamble during the RO 620 (and/or concurrently with the SSB 618 transmission) in uplink frequency portion 612.

[0085] In some aspects (and/or in some time divisions), only one of the SSB or the random access preamble may actually be communicated, whereas in other aspects (and/or in other time divisions) both the SSB and the random access preamble (or neither one) can be communicated. In an aspect, the base station 102 may schedule the SSB and ROs with different periodicities, though each time division, or a subset of time divisions, for SSB can also support RO and/or vice versa. In these aspects, the time division can still be determined or otherwise indicated as supporting both SSB transmission and random access preamble (or other random access message) transmission during a RO in FD communications. Said differently, integrated SSB/RO time division(s) (e.g., symbol(s), slot(s), subframe(s)) can be defined for SSB and PRACH in FD communication. SS/PBCH blocks (SSB) and RACH occasions (RO) can possibly share the same time resources at different frequency resources (e.g., where both SSB and PRACH are communicated in the time division), and one or more of sub-band and/or IBFD allocation can be supported.

(Emphasis added).

The SSB 618 is transmitted in the downlink frequency portion 610 that received from the base station 102 and wherein the SSB 618 is partially overlapping with uplink frequency portion 612 of the FD slot communication.
	In view of the above, Ly does teach, suggest, and disclose all of the particular features recited in independent claim 1, and analogously in independent claims 11, 23, and 27.

All other arguments regarding dependent claims with respect to 35 U.S.C. §103 rejection,  since the arguments of the independent claims 1, 11, 23, and 27 are not persuasive, their respective dependent claims are also are not persuasive on the same bases as of the response to the independent claims 1, 11, 23, and 27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13, 23-24, and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LY et al. (US 2021/0100038).

Regarding claim 1, LY discloses a method of wireless communication performed by a wireless communication device [Fig. 6, ¶¶ 84-85; a method of wireless communication performed in a time division 602 is shown for sub-band FD communications], comprising: 
receiving a synchronization signal block (SSB) transmission schedule, the SSB transmission schedule at least partially overlapping with an uplink (UL) frequency portion of a full-duplex slot [Fig. 6, ¶¶ 84-85; receiving a SSB 618 transmission schedule (that is scheduled by base station 102), the SSB 618 transmission schedule at least partially overlapping with an uplink (UL) frequency portion (UL 612) of a FD communication slot; also see ¶ 81, the scheduling component 342 of the base station 102 transmit, or schedule transmission of, the SSB in the time division (e.g., using FD communications)]; and 
receiving one or more SSBs, wherein the one or more SSBs are received in at least a slot different than the full-duplex slot or in a DL frequency portion of the full-duplex slot [Fig. 6, ¶ 84; receiving SSB 618, wherein the SSB 618 is received in a DL frequency portion (DL 610) of the of the FD communication slot].

Regarding claim 2, LY discloses the method of claim 1.
LY further discloses comprising: refraining from decoding an SSB in the full-duplex slot [Fig. 8, ¶ 88; refraining from decoding an SSB in the full-duplex slot (wherein the SSB may not be transmitted)].

Regarding claim 3, LY discloses the method of claim 1.
LY further discloses receiving an SSB muting pattern indicating that a scheduled SSB transmission is muted in the full-duplex slot [Fig. 8, ¶ 87; random access preamble indicating the SSB may not be transmitted  in the RO periodicity].

 Regarding claims 11-13, the claims recite a method of wireless communication performed by a wireless communication device to perform the functions recited as in claims 1-3 respectively; therefore, claims 11-13 are rejected along the same rationale that rejected in claims 1-3 respectively.

Regarding claims 23-24, the claims recite a wireless communication device comprising: a memory; a transceiver; and at least one processor [Fig. 2, ¶ 49; a UE 104 may include one or more processors 212 and memory 216 and transceiver 202] to perform the functions recited as in claims 1-2 respectively; therefore, claims 23-24 are rejected along the same rationale that rejected in claims 1-2 respectively.

Regarding claims 27-28, the claims recite a wireless communication device comprising: a memory; a transceiver; and at least one processor [Fig. 3, ¶ 61; a base station 102 may include one or more processors 312 and memory 316 and transceiver 302] to perform the functions recited as in claims 1-2 respectively; therefore, claims 27-28 are rejected along the same rationale that rejected in claims 1-2 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 4-5, 7, 14-15, 17, 25, and 29 are rejected under 35 U.S.C. 103 unpatentable over LY et al. (US 2021/0100038) in view of Lomayev et al. (US 2021/0242916).

Regarding claim 4, LY discloses the method of claim 1, but does not explicitly disclose  further comprising: receiving a first portion of an SSB in a first resource within a downlink (DL) frequency portion of the full-duplex slot based on the SSB transmission schedule; and receiving a second portion of the SSB in a second resource within the DL frequency portion based on the second portion of the SSB being scheduled within the UL frequency portion according to the SSB transmission schedule, the second resource being adjacent to the first resource in frequency.
However, Lomayev discloses further comprising: receiving a first portion of an SSB in a first resource within a downlink (DL) frequency portion of the full-duplex slot based on the SSB transmission schedule [Fig. 14, ¶¶ 84-90, 142-143; receiving SSBs in different sectors, wherein  each received SSB comprising the PSS, the SSS, and the PBCH are provided in Fig. 6 and Table 2]; and 
receiving a second portion of the SSB in a second resource within the DL frequency portion based on the second portion of the SSB being scheduled within the UL frequency portion according to the SSB transmission schedule, the second resource being adjacent to the first resource in frequency [Fig. 14, ¶¶ 84-90, 142-143; receiving SSBs in different sectors, wherein  each received SSB comprising the PSS, the SSS, and the PBCH are provided in Fig. 6 and Table 2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: receiving a first portion of an SSB in a first resource within a downlink (DL) frequency portion of the full-duplex slot based on the SSB transmission schedule; and receiving a second portion of the SSB in a second resource within the DL frequency portion based on the second portion of the SSB being scheduled within the UL frequency portion according to the SSB transmission schedule, the second resource being adjacent to the first resource in frequency” as taught by Lomayev in the system of LY, so that it would to  improve wireless coverage areas have been inadequate [see Lomayev; ¶ 3].

Regarding claim 5, LY discloses the method of claim 1, but does not explicitly disclose  further comprising: receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot by applying a frequency-shift to the SSB transmission schedule.
However, Lomayev discloses further comprising: receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot by applying a frequency-shift to the SSB transmission schedule [Fig. 14, ¶¶ 90; receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot by applying a frequency-shift to the SSB transmission schedule].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot by applying a frequency-shift to the SSB transmission schedule” as taught by Lomayev in the system of LY, so that it would to  improve wireless coverage areas have been inadequate [see Lomayev; ¶ 3].

Regarding claim 7, LY discloses the method of claim 1, but does not explicitly disclose  further comprising: receiving at least a first portion of an SSB in a first downlink (DL) frequency portion of the full-duplex slot; and receiving at least a second portion of the SSB in a second DL frequency portion of the full- duplex slot, wherein the second DL frequency portion is the same as the first DL frequency portion or spaced apart from the first DL frequency portion by the UL frequency portion of the full-duplex slot.
However, Lomayev discloses further comprising: receiving at least a first portion of an SSB in a first downlink (DL) frequency portion of the full-duplex slot; and receiving at least a second portion of the SSB in a second DL frequency portion of the full- duplex slot, wherein the second DL frequency portion is the same as the first DL frequency portion or spaced apart from the first DL frequency portion by the UL frequency portion of the full-duplex slot [Fig. 14, ¶¶ 84-90, 142-143; receiving SSBs in different sectors, wherein  each received SSB comprising the PSS, the SSS, and the PBCH are provided in Fig. 6 and Table 2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: receiving at least a first portion of an SSB in a first downlink (DL) frequency portion of the full-duplex slot; and receiving at least a second portion of the SSB in a second DL frequency portion of the full- duplex slot, wherein the second DL frequency portion is the same as the first DL frequency portion or spaced apart from the first DL frequency portion by the UL frequency portion of the full-duplex slot” as taught by Lomayev in the system of LY, so that it would to  improve wireless coverage areas have been inadequate [see Lomayev; ¶ 3].

 Regarding claims 14-15 and 17, the claims recite the method of claim 11 to perform the functions recited as in claims 4-5 and 7 respectively; therefore, claims 14-15 and 17 are rejected along the same rationale that rejected in claims 4-5 and 7 respectively.

Regarding claims 25, the claim recites the wireless communication device of claim 23 to perform the functions recited as in claim 4; therefore, claim 25 is rejected along the same rationale that rejected in claim 4.

Regarding claim 29, the claim recites the wireless communication device of claim 27 to perform the functions recited as in claim 4; therefore, claim 29 is rejected along the same rationale that rejected in claim 4.

Claims 9 and 19 are rejected under 35 U.S.C. 103 unpatentable over LY et al. (US 2021/0100038) in view of MIAO et al. (WO 2020/199734).

Regarding claim 9, LY discloses the method of claim 1, but does not explicitly disclose  
receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot during an extended time period within the full-duplex slot, the extended time period being extended from a scheduled period of the SSB transmission schedule.
However, MIAO discloses receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot during an extended time period within the full-duplex slot, the extended time period being extended from a scheduled period of the SSB transmission schedule [Page 7, 2nd to 4th paragraph; receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot during an extended time period/PRACH configuration period within the full-duplex slot, the extended time period being extended from a scheduled period of the SSB transmission schedule/effective random access opportunity ROs].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot during an extended time period within the full-duplex slot, the extended time period being extended from a scheduled period of the SSB transmission schedule” as taught by MIAO in the system of LY, so that it would to provide effectiveness of judging the validity of random access timing can be more reasonable, reducing unnecessary signal transmission, and avoiding unnecessary interference and power consumption [see MIAO; page 3, 3rd paragraph].

Regarding claim 19, the claim recites the method of claim 11 to perform the functions recited as in claim 9; therefore, claim 19 is rejected along the same rationale that rejected in claim 9.

Claim 21 is rejected under 35 U.S.C. 103 unpatentable over LY et al. (US 2021/0100038) in view of KIM et al. (KR 2020/0054086).

Regarding claim 9, LY discloses the method of claim 11, but does not explicitly disclose further comprising: transmitting an SSB in the full-duplex slot based on puncturing a portion of the SSB overlapping with the UL frequency portion of the full-duplex slot.
However, KIM discloses further comprising: transmitting an SSB in the full-duplex slot based on puncturing a portion of the SSB overlapping with the UL frequency portion of the full-duplex slot [Page 25 paragraph 7 to page 26 3rd paragraph; transmitting an SSB in the full-duplex slot based on puncturing a portion of the SSB overlapping with the UL frequency portion of the full-duplex slot].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmitting an SSB in the full-duplex slot based on puncturing a portion of the SSB overlapping with the UL frequency portion of the full-duplex slot” as taught by KIM in the system of LY, so that it would to provide providing time resources for transmitting the data channel in each slot [see KIM, page 4, 4th paragraph].

Claim 22 is rejected under 35 U.S.C. 103 unpatentable over LY et al. (US 2021/0100038) in view of SUN et al. (US 2021/0337577).

Regarding claim 22, LY discloses the method of claim 11, but does not explicitly disclose further comprising: configuring the DL frequency portion based on a bandwidth (BW) of the SSB.
However, SUN further comprising: configuring the DL frequency portion based on a bandwidth (BW) of the SSB [¶¶ 68-69, 237; configuring the DL frequency portion based on a bandwidth (BW) of the SSB].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: configuring the DL frequency portion based on a bandwidth (BW) of the SSB” as taught by SUN in the system of LY, so that it would to provide allocate different resources (e.g., time domain and frequency domain resources) for different UEs operating within a cell of the BS [see SUN; ¶ 4].

Allowable Subject Matter
Claims 6, 8, 10, 16, 18, 20, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469